UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6079


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONG WOO CHA, a/k/a Sky,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:06-cr-00482-GBL-1)


Submitted:   June 30, 2011                    Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jong Woo Cha, Appellant Pro Se. Michael Edward Rich, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jong   Woo   Cha   appeals   the      district    court’s       order

denying Cha’s Motion for Sentence Adjustment.               We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.               United States v.

Cha,   No.   1:06-cr-00482-GBL-1     (E.D.   Va.    filed     Dec.   3,    2010   &

entered Dec. 6, 2010).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument     would     not      aid   the

decisional process.



                                                                          AFFIRMED




                                      2